DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record Chen (US2014/0204856A1) discloses Channel state information (CSI) feedback reporting is disclosed for multi-cell downlink cooperation networks. In such networks, when a user equipment (UE) has little uplink data traffic, CSI feedback is triggered by the serving base station through a downlink grant to the UE. The UE detects the CSI feedback trigger placed by the base station in the downlink grant and selects a set of uplink resources based, at least in part, on the downlink grant.  Wang (US2015/0071233A1) discloses a method and device for allocating WLAN channel resources and a wireless local area network communication system. The method includes: obtaining subcarrier allocation information, where the subcarrier allocation information is used to identify a subcarrier or a subcarrier group used to bear data, where channel quality of a subchannel where the subcarrier or the subcarrier group is located is greater than or equal to a judgment threshold; and sending data on the subcarrier according to the subcarrier allocation information. The present invention reduces a waste of transmit power of a station, and can increase a modulation order because no restriction is imposed by pull-down of a subchannel with very poor channel quality. Chen and Wang does not explicitly disclose receiving a configuration message from the base station, wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-30 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/F.G./Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476